Citation Nr: 1146376	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-36 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to January 6, 2005, for the award of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to an initial rating in excess of 30 percent for PTSD, for the time period prior to May 21, 2008.

4.  Entitlement to an initial rating in excess of 50 percent for PTSD, for the time 
period from May 21, 2008.

5.  Entitlement to an effective date prior to February 1, 2010, for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in July 2003, August 2005, February 2008, October 2008, and November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2007, the Veteran testified at a hearing before RO personnel.  A copy of the transcript of that hearing is of record.  

The Veteran had an informal conference with a Decision Review Officer (DRO) in September 2009 as well as testified at a hearing before RO personnel that same month.  A copy of the transcript of that hearing is of record.  

In January 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  

With respect to the Veteran's claim for entitlement to an effective date prior to February 1, 2010, for the award of entitlement to a TDIU, the Board notes that the Veteran filed a January 2010 notice of disagreement (NOD).  A September 2010 statement of the case was mailed to the Veteran.  The Veteran did not subsequently file a substantive appeal for this claim.  However, the Veteran's attorney submitted a December 2010 statement clearly indicated that the matter was considered to be in appellate status.  In addition, the Veteran gave testimony on that issue at during his January 2011 hearing.  

Although the Veteran did not file an appeal following the September 2010 SOC, as the RO has taken actions to indicate to the Veteran and his attorney that the issue of entitlement to an earlier effective date for the award of a TDIU remains on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal for that matter is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). 


FINDINGS OF FACT

1.  During the January 2011 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to an effective date prior to January 6, 2005, for the award of entitlement to service connection for PTSD. 

2.  During the April 2007 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to service connection for hepatitis C. 

3.  Prior to May 21, 2008, the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

4.  From May 21, 2008, the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

5.  The Veteran was assigned a total 100 percent scheduler rating for his service-connected prostate cancer residuals for the time period from August 29, 2007 to January 31, 2010. 

6.  Notwithstanding the scheduler 100 percent rating assigned for the Veteran's service-connected prostate cancer residuals, his other service-connected disabilities, PTSD and erectile dysfunction, alone or in aggregate do not meet the rating criteria for the assignment of a TDIU during the time period prior to February 1, 2010, nor have been shown to render him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an effective date prior to January 6, 2005, for the award of entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for withdrawal of the appeal of entitlement to service connection for hepatitis C by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  Prior to May 21, 2008, the criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

4.  From May 21, 2008, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

5.  The criteria for an effective date prior to February 1, 2010, for the award of entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).

In May 2008, the Board remanded the matter of entitlement to service connection for hepatitis to associate a copy of the April 2007 RO hearing with the claims file and to clarify whether the Veteran had withdrawn the aforementioned issue.  The April 2007 RO hearing transcript was associated with the claims file.  During that hearing, the Veteran clearly indicated that he was withdrawing his appeal for entitlement to service connection for hepatitis C.   See April 2007 RO Hearing Transcript at p. 23. 

At his January 2011 hearing before the Board, the Veteran, through his representative, acknowledged that he was withdrawing his appeal for entitlement to an effective date prior to January 6, 2005, for the award of entitlement to service connection for PTSD.  

The Board finds that the Veteran's statements indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearings, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeals regarding the issues of entitlement to service connection for hepatitis C and entitlement to an effective date prior to January 6, 2005, for the award of entitlement to service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Recognition is given to the fact that a letter clarifying the Veteran's intent to withdraw the hepatitis C issue was not sent.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998).  However, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board). 

Here, given that the Veteran, through his present attorney, explicitly withdrew the claim on the record, the Board finds that there would be no useful purpose in soliciting such clarification.  There are no ambiguities with regard to whether or not he wished to withdraw his appeal.  The Veteran and his attorney also had the opportunity to review the May 2008 Remand, which raised the question as to the Veteran's intent to withdraw the hepatitis C claim.  Neither party has taken any steps to argue the issue.  Accordingly, the Board finds that the Board's December 2008 remand directives were substantially complied with; accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in May 2005 and July 2007.  The May 2005 pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

In an October 2008 rating decision, the RO granted entitlement to service connection for PTSD, assigning an initial 30 percent rating, effective January 6, 2005, and a 50 percent rating for the service-connected PTSD effective May 21, 2008.  The Veteran appealed the assignment of the initial ratings for those benefits.  Thereafter, in a November 2009 rating decision, the RO granted entitlement to TDIU rating.  The Veteran appealed the assignment of the effective date for that benefit.

The Veteran's claims for initial ratings and an earlier effective date arise from his disagreement with the initial evaluations assigned for his PTSD disability following the grant of service connection as well as his disagreement with the assigned effective date for the award of a TDIU.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  Moreover, the Veteran has been represented by an attorney in these matters.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, VA treatment records, and records from the Social Security Administration (SSA).  The Veteran submitted multiple written statements discussing his contentions and private treatment records as well as testified at multiple hearings in front of RO personnel as well as the undersigned.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence for the current appeals.

The Veteran was also provided with VA examinations in February 2007 and July 2008 (with addendum).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected PTSD under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's occupational impairment during the appeal period, as the Veteran has not been employed since 1997.  

The Board recognizes that the Veteran's last VA PTSD examination is a few years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence, much less contention, indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since the July 2008 VA examination was conducted.  

Finally, in conjunction with his underlying service connection claim, the Veteran testified at a Travel Board hearing in February 2008 before another VLJ.  The claim for service connection for PTSD and the claim for a higher initial rating are separate issues and do not require both VLJs to decide the issue.  38 U.S.C.A. § 7102(a); see 38 C.F.R. § 19.2(b); 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707. As such, this appeal is not affected by the recent decision in Arneson v. Shinseki, No. 09-953, 2011 WL 1486552 (U.S. Vet. App. Apr. 20, 2011) regarding panel decisions. 

Consequently, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Increased Evaluations for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In an October 2008 rating decision, the RO granted entitlement to service connection for PTSD, assigning an initial 30 percent rating, effective January 6, 2005, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating for the service-connected PTSD was assigned, effective May 21, 2008.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).


A GAF of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I.  For the Time Period Prior to May 21, 2008

As an initial matter, as discussed above, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected PTSD residuals. 

A longitudinal review of the record during this time period revealed that the Veteran had a prior private psychiatric evaluation in 2001 showing a diagnosis of PTSD with an assigned GAF score of 30.  However, in a May 2005 statement, the Veteran's attorney specifically indicated that the Veteran had not received any treatment for his PTSD at that time.   

VA treatment notes dated from 2004 to 2007 detailed continued complaints of depression and anxiety with unremarkable psychological findings.  The Veteran was also shown to receive VA treatment for multiple medical conditions, including hepatitis C, scrotal abscess, esophageal carcinoma, prostate cancer, and acute promyelocytic leukemia with prescribed morphine, cycles of chemotherapy, and multiple periods of hospitalization.  During a March 2006 VA hospitalization, it was indicated that the Veteran was treated for depression and anxiety.  He was noted to be very agitated during his hospital stay and tried several times to find a way to leave the hospital. 

In a February 2007 VA PTSD examination report, the Veteran complained of being physically and financially spent.  While indicating that his relationship with his wife was going well, he reported that there was a lot of "family drama" surrounding the lives of his children.  It was noted that he does not want to be around other people.  After being pressed about what problems he was experiencing related by to his Vietnam service, the Veteran reported that he had variable sleep impairment and suffered from nightmares up to three times per week.  When questioned about his employment history, the examiner indicated that his memory was poor.  It was noted that the Veteran last worked as a circuit board maintenance person.  He first reported that he had he was fired after a conflict with his supervisor and then indicated that he had not worked due to his medical problems, receiving disability benefits for chronic pain associated with degenerative disc disease.  

The Veteran reported that he had been married to his fourth and current wife since 1994 and maintained a relationship with one of his children and his stepchildren.  He described leisure activities as watching television and taking his medication.  Mental status examination findings were listed as well groomed (but during when he was "down" he would not bathe for a week), no impairment of thought process or communication, no signs of delusional framework, good eye contact, no inappropriate behavior, no suicidal or homicidal ideation, oriented, no obsessive behavior, and normal speech.  It was indicated that the Veteran had excellent short term memory recall but may have some concentration difficulties as well as some long term memory deficits due to past drug use.  He reported experiencing a panic attack if his morphine does not come on time and becoming quite angry in the past with doctors.       

The examiner, a VA psychologist, noted that the Veteran's increasing depression and isolation seemed to be best accounted for by his deteriorating physical health.  His poor marital and relationship history (until recently) as well as his erratic job history also seemed to be best accounted for by his long-term substance abuse history that predated service.  As a result of the foregoing, PTSD was not diagnosed.  After reviewing the claims file and conducting the examination, the examiner listed diagnoses of adjustment disorder with depressed mood, opioid dependence, and polysubstance dependence in remission.  A GAF score of 65 was assigned related only to his psychiatric disorders and not to the general deteriorating condition due to his multiple medical problems.  The examiner specifically indicated that the Veteran did not appear to be a particularly good historian.  His intensifying medical problems were noted to worsen his clinical picture, he was given a poor prognosis, and noted to be capable of managing his benefit payments in his own best interest.

During an April 2007 RO hearing, the Veteran and his spouse reported that he suffered from nightmares, crying for no reason, avoidance behaviors, suicidal ideation, anger, hallucinations, and impaired memory.  It was indicated that his memory and concentration were definitely impaired during the February 2007 VA examination after recently going through chemotherapy the day before.  He noted that he was prescribed morphine for treatment of multiple physical conditions. 

During a February 2008 Board hearing, the Veteran reported that he suffered from sleep impairment, nightmares, and depression with occasional lapses in hygiene.  He indicated that he was often loopy or confused from chemotherapy or his prescribed medications and experienced survivor's guilt.  His spouse reported that he was often depressed, easily startled, and isolated from others.  

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's PTSD symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 30 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during this time period.  38 C.F.R. § 4.7.

At no point during this appeal, did the Veteran's PTSD symptomatology meet the criteria for a rating in excess of 30 percent.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms.  However, the Board finds that those delineated symptoms are not characteristics of the Veteran's PTSD disability.

Evidence of record does not indicate that the Veteran has exhibited flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  The outcome of this decision does not rest on whether or not these symptoms were shown during the applicable period.  Rather, there absence along with a full review of the symptoms that were demonstrated, and attributed to the Veteran's PTSD, does guide the Board in determining the proper rating.

Further, while the Veteran has some documented symptoms of depressed mood with occasional lapses in hygiene, decreased concentration, isolation, suicidal ideation, and impaired memory, these symptoms have not been shown to be related to his service-connected PTSD or to affect him on a continuous basis.  The Veteran's claimed suicidal ideations do drawn concern.  However, none of the demonstrated symptoms, to include the suicidal ideations, were shown to limit his ability to function independently on a daily basis.  On the contrary, and of significant probative value, the Veteran clearly testified that his ability to think clearly was impaired by chemotherapy treatment for unrelated medication conditions. 

The Board finds that a totality of the evidence reflected that the Veteran's PTSD signs and symptoms more nearly approximate occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In fact, during the appeal period, evidence of record reflects that the Veteran maintained close relationships with multiple family members and was shown to be unemployed due to unrelated medical conditions.  Mental status findings showed only mildly impaired memory with normal speech, grooming, and thought processes, and intact judgment and insight with no complaints of weekly panic attacks.  Further, the assigned GAF score of 65 during this period is clearly indicative of mild symptomatology and mild impairment in social and occupational functioning due to service-connected PTSD.  Consequently, there is no basis for assignment of an evaluation in excess of 30 percent disabling for PTSD during this time period.

II.  For the Time Period from May 21, 2008

A review of the record during this time period showed that the Veteran was evaluated by a private psychologist, J. M., PhD, on May 21, 2008.  In his evaluation report, the psychologist indicated that the Veteran's present medical history included numerous ailments involving several body systems (most important of which was cancer for which he takes a maintenance dose of morphine sulfate) and severe PTSD-related symptoms.  He found that the Veteran was an excellent historian who was able to provide a well-organized and detailed personal history.  The Veteran asserted that there had been no significant remissions from his PTSD symptoms since his return from Vietnam.  

Mental status examination findings were listed as casually dressed, appropriate behavior, good remote and recent memory, and oriented.  He described daily behavior of watching television and babysitting his grandchild as well as being depressed despite taking psychiatric medication.  It was indicated that he sometimes has auditory hallucinations and nightmares as well as exhibited blunted emotions, isolative and avoidant behaviors, poor concentration, and sleep impairment.  The Veteran discussed his failed relationships and intimated that he had no friends.  However, he repeatedly discussed activities he did with his son.  The psychologist listed diagnoses of PTSD, severe major depressive disorder, and polysubstance abuse (in sustained full remission by report) and assigned a GAF score of 50 (daily flashbacks, severe sleep disturbance even when he is not suffering post-chemotherapy effects).  He opined that part of the Veteran's assigned GAF score was related to his severe depression but that it was also related to his PTSD.      

In a July 2008 VA PTSD examination report and addendum, the Veteran complained of nightmares, intrusive recollections, avoidance behaviors, massive loss of interest in activities, anxiety, sleep impairment, depressed mood, irritability, hypervigilance, and exaggerated startle reflex.  It was noted that the Veteran has not been able to work since 1997 due to difficulties with his leg and back pain from degenerative disc disease.  He reported having difficulty with many job changes because he never seemed to fit in, either quitting or being fired from an estimated 15 to 20 jobs before 1994.  The Veteran was noted to describe almost complete social isolation currently, despite the fact that his current marriage had lasted since 1994.  He reported that he could perform his own activities of daily living. 

Mental status findings were listed as alert, oriented, cooperative, mildly depressed mood, somewhat constricted affect, clear and goal oriented thoughts, no evidence of delusions or hallucinations, intact cognitive abilities (memory, judgment, and ability for abstraction), appropriate grooming, and no excessive hypervigilance, paranoia, recent suicidal ideation, or homicidal ideation.  After examining the Veteran and later reviewing the claims file, the VA examiner, a VA physician, indicated that the Veteran was a reliable historian, diagnosed PTSD and major depression, and assigned a GAF score of 55 for each disability.  He opined that the Veteran appeared to have depressive symptoms that are a direct result of his medical difficulties as well as due to his PTSD.  It was further noted that his depression and PTSD appeared to both contribute to feelings of social and emotional detachment, loss of interest, avoidance and withdrawal, sleep and concentration difficulties as well as irritability.  The Veteran's PTSD was noted to be causing his painful re-experiencing symptoms as well as his difficulty with hypervigilance and excess startle reaction.  

During his September 2009 RO hearing, the Veteran and his spouse asserted that he was totally unemployable due to his service-connected PTSD alone.  He asserted that his PTSD symptoms included avoidance behavior, inability to handle stressful situations, difficulty being around people, sleep impairment, nightmares, hearing voices, and depression.

Additional VA treatment records dated in 2009 detailed continued complaints and findings of depression and PTSD.  In a July 2009 VA treatment note, the Veteran complained of severe anhedonia, avoidance behaviors, anxiety, unrestful sleep, not having friends outside of his family, and feeling emotionally cut off from others.  Mental status findings were listed as no apparent distress physically, depressed mood, congruent affect, linear and goal directed thoughts, not suicidal, isolative behaviors, oriented, and reality based perceptions.  The examiner listed a diagnosis of PTSD with depression and assigned a GAF score of 55. 

During his January 2011 Board hearing, the Veteran and his attorney asserted that his PTSD symptoms warranted at least a 70 percent rating since he filed his petition to reopen his claim for service connection on January 6, 2005.  His spouse testified that his mental state from January 2005 kept him from working due to lack of concentration, disorientation, and confusion.  Additional symptoms were noted to be difficulty dealing with people, isolative behavior, sleep impairment, nightmares, and anger outbursts.  It was contended that his PTSD symptoms have remained the same throughout the entire appeal period and even before that time. 

Considering the evidence in light of the criteria noted above, that the Veteran's PTSD symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 50 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during this time period.  38 C.F.R. § 4.7 (2011). 

The evidence reflects that during this period the Veteran's PTSD has been manifested by nightmares, isolative and avoidant behaviors, poor concentration, occasional anger outbursts at home, depression, sleep impairment, and assertions of unemployability. The Board finds that this symptomatology continues to more nearly reflect occupational and social impairment with reduced reliability and productivity. 

At no point during the appeal period, did the Veteran's PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  As noted above, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to certain symptoms; however, the Board finds that those delineated symptoms are not characteristics of the Veteran's PTSD disability during this time period. 

Evidence of record does not indicate that the Veteran has exhibited obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships at work and at home.  The Board again notes that the absence of these symptoms does not necessarily foreclose the Veteran from being assigned a higher disability rating.  It is the totality of the evidence.  Indeed, full recognition is given the Veteran's assertions that his service-connected PTSD causes him to be isolative, have auditory hallucinations, and occasionally neglect his personal appearance.  These symptoms are certainly significant.  However, the record also very clearly details that the Veteran has been able to maintain a good relationships with multiple family members, has appeared groomed during every evaluation, and exhibited normal thought processes with intact cognitive abilities.  

The Board is cognizant that the Veteran reported having difficulty with many job changes because he never seemed to fit in, either quitting or being fired from an estimated 15 to 20 jobs before 1994.  In recent years, he has continually asserted that he was unemployable due to his mental condition.  However, the probative value of the Veteran's statements is considerably weakened when weighed against the evidence of record.  The record is rife with assertions that the Veteran has not been able to work since 1997 due to difficulties with his leg and back pain from degenerative disc disease not due to his mental state (as he currently alleges).  The inconsistency and divergent nature of the Veteran's statements causes the Board to question his credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

The Board further points out that the assigned GAF scores of 50 and 55 during this time period are largely consistent with the assignment of a 50 percent rating for the Veteran's PTSD.  The assigned GAF scores are clearly indicative of moderate symptomatology and moderate but not substantial impairment in social and occupational functioning due to the service-connected PTSD.  Consequently, there is no basis for assignment of an initial evaluation in excess of 50 percent for PTSD during the time period from May 21, 2008. 

III.  Additional Considerations for Both Periods

The Veteran also submitted multiple written statements as well as hearing testimony discussing the severity of his service-connected PTSD.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased PTSD symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  As the statements from the Veteran and his spouse are inconsistent with the evidence of record, the Board finds their assertions of increased PTSD symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased PTSD symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claims for entitlement to an initial evaluation in excess of 30 percent for PTSD prior to May 21, 2008, and for entitlement to an initial evaluation in excess of 50 percent for PTSD from May 21, 2008.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Entitlement to Earlier Effective Date for Award of TDIU

The Veteran seeks an effective date earlier than February 1, 2010, for the award of entitlement to a TDIU.

Awards of TDIU are governed by the effective date rules applicable to awards of increased compensation.  See, e.g., Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is that the effective date of such an award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(o)(1) (2011).  Date of receipt means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2011).

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o)(2) (2011); Harper v. Brown, 10 Vet. App. 125 (1997).

In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2011); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).

Therefore, three possible dates may be assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an award of a TDIU, VA must make two essential determinations.  It must determine (1) when a claim for TDIU was received, and (2) when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2011).

With respect to the first of these determinations (when a claim for TDIU was received), the Board notes that, once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2011).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011).  However, an informal claim for TDIU need not be specifically labeled as such.  Indeed, the United States Court of Appeals for the Federal Circuit has held that VA has a duty to determine all potential claims raised by the evidence, applying all relevant laws and regulations, and that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, VA must consider entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court similarly held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

With regard to the second of the aforementioned determinations (when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU), the Board notes that TDIU may be awarded, where a veteran's scheduler rating is less than total, if evidence is received to show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16 (2011).  

Normally, consideration is given to such an award only if the veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a) (2011).  However, failure to satisfy these percentage standards is not an absolute bar to an award of TDIU.  38 C.F.R. § 4.16(b) (2011).  Rather, "[i]t is the established policy of [VA] that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled."  Id.

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

In a statement dated in February 1998, the Veteran stated that he could not work due to his back condition.  Indeed, entitlement to nonservice-connected (NSC) pension benefits was awarded on the basis of the Veteran's back disorder in a June 1999 rating decision. 

In a statement dated on August 22, 2001, the Veteran sought to reopen entitlement to service connection for PTSD. 

In a November 2001 private psychiatric evaluation report, the Veteran provided a detailed work history from 1970, indicating that he was last able to work in 1997.  The examiners, a private psychologist and psychiatrist, listed a diagnosis of chronic and severe PTSD and assigned a current GAF score of 30 (with the highest GAF in the last twelve months as 35). 

In a September 2002 rating decision, the RO denied entitlement to service connection for PTSD. 

In a statement dated on January 6, 2005, the Veteran and his attorney sought to reopen his previously denied claim of entitlement to service connection for PTSD. 

SSA records received in 2007 detailed that the Veteran was awarded disability benefits due to multiple non-service connected disabilities. 

In a February 2007 VA PTSD examination report, it was noted that the Veteran last worked as a circuit board maintenance person in October 1997.  He first reported that he was fired after a conflict with his supervisor and then later indicated that he had not worked due to his medical problems, receiving disability benefits for chronic pain associated with degenerative disc disease.  

In a statement dated on August 8, 2007, the Veteran sought to entitlement to service connection for prostate cancer. 

A VA urology consult records dated on August 29, 2007, detailed a provisional diagnosis of elevated PSA and prostate nodule. 

In a February 2008 rating decision, the RO awarded entitlement to service connection for status postoperative radical prostatectomy, assigning a 100 percent evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective August 29, 2007.  The RO also awarded entitlement to service connection for erectile dysfunction (assigned a noncompensable rating) as well as entitlement to special monthly compensation based on loss of use of creative organ, each effective December 12, 2007.  Thus, the Veteran's combined disability rating was 100 percent, effective August 29, 2007.

In May 2008, the Board reopened and remanded the matter of entitlement to service connection for PTSD to the RO for additional development, include obtaining a VA examination.  

In a July 2008 VA PTSD examination report and addendum, it was noted that the Veteran has not been able to work since 1997 due to difficulties with his leg and back pain from degenerative disc disease.  However, also he reported having difficulty with many job changes because he never seemed to fit in, either quitting or being fired from an estimated 15 to 20 jobs before 1994.  

In a statement dated on August 18, 2008, the Veteran's attorney indicated that the Veteran was entitled to a TDIU effective from August 22, 2001. 

Thereafter, in an October 2008 rating decision, the RO granted entitlement to service connection for PTSD, assigning an initial 30 percent rating effective January 6, 2005, which was the date of his petition to reopen the claim for service connection for PTSD.  38 C.F.R. § 3.400(q) (2011).  A 50 percent rating was assigned effective May 21, 2008.  The Veteran's combined disability rating was listed as 30 percent, effective January 6, 2005, and noted to remain at 100 percent, effective August 29, 2007.

In a May 2009 statement, the Veteran's attorney argued that based on evidence from the July 2008 VA examination report as well as lay evidence from the Veteran, the evidence was at least in equipoise that the Veteran should be entitled to a TDIU going back to August 23, 2001.  The Board notes that the Veteran has withdrawn his claim for an effective date earlier that January 6, 2005 for the grant of service connection for PTSD.  An effective earlier than January 6, 2005 for the award of TDIU would be precluded by law as the Veteran had no service connected disabilities prior to that time.

In a June 2009 rating decision, the RO proposed to decrease to 60 percent the Veteran's evaluation for s/p radial prostatectomy. 

In a September 2009 VA Form 21-8940, the Veteran indicated that he became too disabled to work as of April 1997 due to his service-connected PTSD and cancer residuals.  However, during his September 2009 RO hearing, the Veteran and his spouse asserted that he was totally unemployable due to his service-connected PTSD alone.  

In a November 2009 rating decision, the RO decreased the Veteran's evaluation for s/p radical prostatectomy to 60 percent, effective February 1, 2010.  The Veteran's combined disability rating was listed as 80 percent, effective February 1, 2010.  The RO also granted entitlement to TDIU, effective from February 1, 2010.  

Thereafter, the Veteran disagreed with the assigned effective date for the award of a TDIU.  

During his January 2011 hearing, the Veteran and his attorney specifically asserted that an effective date of January 6, 2005, was sought for the award of entitlement to a TDIU.  It was contended that the Veteran's multiple non-service connected medical conditions and associated treatment (to include chemotherapy) had made it difficult for him to show the full extent of his PTSD symptomatology during the time period from 2005 to 2007. 

The Board is cognizant that evidence of record shows that the Veteran has been unemployed since 1997 due to various non-service connected disabilities.  However, following the procedural history outlined above, the evidence does not support the assignment of an effective date prior to February 1, 2010, for the award of entitlement to a TDIU.   

As an initial matter, the Board is aware that the Veteran was assigned a 100 percent for his service-connected prostate cancer residuals under 38 C.F.R. § 4.115b, Diagnostic Code 7528, from August 29, 2007.  

Parenthetically, the Board notes that on June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a scheduler 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent scheduler rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476   (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).  But in view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total scheduler disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99. 

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a scheduler 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. Here, during the time period prior to February 1, 2010, to award a separate TDIU rating in addition to the scheduler 100 percent rating based on the Veteran's service-connected prostate cancer residuals would result in duplicate counting of disabilities. 

Notwithstanding the scheduler 100 percent rating assigned for the Veteran's service-connected prostate cancer residuals, his other service-connected disabilities, PTSD and erectile dysfunction, alone or in aggregate do not meet the rating criteria for the assignment of a TDIU during the time period prior to February 1, 2010, nor have been shown to render him unable to secure or follow a substantially gainful occupation.  

Prior to February 1, 2010, evidence of record clearly showed that the Veteran's assigned disability evaluations did not meet the percentage requirements required under 38 C.F.R. § 4.16(a).  During that time period, when taking the scheduler 100 percent rating assigned for the Veteran's service-connected prostate cancer residuals out of consideration as instructed in Bradley, the Board notes that the Veteran was assigned a 30 percent rating for PTSD (prior to May 21, 2008), a 50 percent rating for PTSD (from May 21, 2008), and a noncompensable (zero percent) rating for erectile dysfunction (from December 12, 2007).  Hence, he did not meet the scheduler criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) prior to February 1, 2010.  Moreover, the Board notes that the totality of the evidence of record does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD and/or erectile dysfunction disabilities at any time prior to the assignment of entitlement to a TDIU rating effective from February 1, 2010.  Thus, a referral of the claim for extraschedular consideration under 38 C.F.R. § 4.16(b) is not required.

Further, under the Court's reasoning in Rice, even though the Veteran's formal claim for a TDIU was not received by VA until September 2009, an informal claim for a TDIU was actually received on August 18, 2008, the date of the statement asserting entitlement to a TDIU as well as entitlement to an increased rating for PTSD was received.

Based on the foregoing, the informal claim on August 18, 2008, is the earliest pending TDIU claim of record.  The record does not contain any claim filed with the RO earlier than August 18, 2008, that indicated an intent, express or implied, to apply for a TDIU rating.  Here, a TDIU rating has been granted effective from February 1, 2010, more than a year after that claim.  As discussed above, the Board has determined that February 1, 2010, is the earliest date that the Veteran met the criteria for entitlement to a TDIU rating under 38 C.F.R. § 4.16(a) based on the assignment of the combined 80 percent rating for his service-connected disabilities.

It is true that the Veteran's unemployment was known well before he filed his informal claim in August 2008.  However, it is equally important to recognize that the Veteran had a long history of claiming that his unemployment was due to a non-service connected back disability.  Emphasis is also placed on the fact that the award of service connection for PTSD was not made until August 2008.  There would have been no reason to consider a claim for TDIU based on PTSD, had one existed, because service connection was not in effect at that time.  

In this case, the proper effective date, based on the current evidence of record, is February 1, 2010, the date entitlement arose.  38 C.F.R. § 3.400(o)(1) (2011).  In reaching this decision, the Board has also considered the Veteran's assertions in written statements of record as well as during his hearings that his service-connected PTSD disability has caused difficulties with employment or rendered him incapable of being employed since 1997.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms such as memory loss and inability to deal with stressful situations interfered with his employment because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the Veteran and spouse's reported history of unemployability since 1997 due to his service-connected PTSD, while competent, is nonetheless not credible.  Significantly, as discussed above, the Veteran's assertions are inconsistent with the other evidence of record, to include findings in multiple SSA disability determination reports as well as VA examination reports which clearly showed he was unemployable due to non-service connected disorders.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran).  Thus, the assignment of an effective date earlier than February 1, 2010, has not been established, either through medical or lay evidence of record.

For the foregoing reasons, the record does not provide a basis for assignment of an effective date prior to February 1, 2010, for the award of entitlement to a TDIU.  Neither an earlier claim for TDIU, nor objective evidence that the Veteran became unemployable due to service-connected PTSD and/or erectile dysfunction disabilities prior to February 1, 2010, is contained in the record.  Therefore, the assignment of an effective date prior to February 1, 2010, is not warranted. 


ORDER

The appeal for entitlement to an effective date prior to January 6, 2005, for the award of entitlement to service connection for PTSD is dismissed.

The appeal for entitlement to service connection for hepatitis C is dismissed.

Entitlement to an initial rating in excess of 30 percent for PTSD, for the time period prior to May 21, 2008, is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD, for the time period from May 21, 2008, is denied.

Entitlement to an effective date prior to February 1, 2010, for the award of entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


